Citation Nr: 0311524	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis, or as secondary 
to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran had service from December 1951 to November 1955.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
Board hearing was held in October 2000 before the Veterans 
Law Judge rendering this decision.  This claim was remanded 
in January 2001 for further development.  That development 
having been completed, this claim now returns to the Board.


FINDING OF FACT

No medical evidence has been presented linking the veteran's 
COPD to service, to include as secondary to exposure to 
asbestos in service; no medical evidence has been presented 
linking a diagnosis of asbestosis to service.


CONCLUSION OF LAW

Neither COPD, nor asbestosis, was incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1999 
rating action, and were provided a Statement of the Case 
dated May 1999, and two Supplemental Statements of the Case 
dated March 2000 and February 2003.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2001, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded an examination 
during the course of this claim, dated January 2003.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been given specific notice as to 
which party will get which evidence, and as all the evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).




Facts

Many of the records submitted by the veteran concern 
disabilities that are not at issue in the present case.  

The veteran's service medical records show that the veteran 
was treated in January 1952 for a bout of pneumonia, which 
was noted to have cleared readily without complications.  The 
veteran's entrance examination dated December 1951 indicates 
that the veteran reported having pneumonia as an infant.  
Separation examination and a report of a chest X-ray dated 
November 1955 were completely negative for any pulmonary 
problems.

A letter dated June 1998 from a private physician indicated 
that he had seen the veteran in May 1998.  The physician 
indicated that the veteran had developed shortness of breath 
on exertion which appeared to be non-progressive over the 
past nine years.  He had no cough since he stopped smoking 
six months ago.  He denied wheezing.  He indicated that his 
legs swelled on occasion.  He indicated that he had been on 
disability for the past nine years following repair of an 
abdominal aortic aneurysm, and also for chronic obstructive 
lung disease and peripheral vascular disease.  It was noted 
that, in the past, the veteran worked as a heavy equipment 
repairman with some exposure to asbestos.  Further, it was 
noted that the veteran spent four years in the Navy as a 
boiler attendant, which the examiner opined probably gave him 
significant asbestos exposure.  The veteran also reported 
that his weight had increased 20 pounds since he stopped 
smoking six months ago.

Physical examination showed him to be in no distress.  Chest 
examination showed hyperresonance with decreased breath 
sounds.  His chest X-ray was normal, but suggested decreased 
lung volumes.  The examiner noted that spirometry suggested 
restriction, with an FEV-1 of 2.0 liters per second, and a 
vital capacity of 2.7, with a predicted vital capacity of 3.4 
liters.  The examiner indicated that, because of the chest X-
ray, and the restrictive spirometry, the veteran was referred 
for complete pulmonary function tests.  His total lung 
capacity was found to be normal, at 112% of predicted.  His 
residual volume increased, commensurate with moderate airway 
obstruction.  His diffusion capacity was also significantly 
reduced at 14.71, which was 50% of predicted.  

The examiner concluded that the veteran had moderate chronic 
obstructive lung disease which appeared stable at the present 
time.  The examiner noted that the possibility also existed 
that the veteran might have asbestosis.  The examiner 
indicated that consideration should be given to performing a 
high resolution CT scan to rule in or rule out this 
possibility.

The veteran received a hearing before the undersigned 
Veterans Law Judge in October 2000.  The transcript of that 
hearing indicates that the veteran reported that he was 
exposed to asbestos while working as a boiler tender on a 
ship while in the Navy.  The veteran recalled that he was 
hospitalized once in service for pneumonia, and once shortly 
after being separated from service.  He indicated that, after 
his release from the hospital, he continued to have pulmonary 
problems.  The veteran reported that he has had pulmonary 
problems since that time.  He recalled that he was first told 
in the early 1980s that he had COPD.  The veteran indicated 
that he had been exposed to asbestos subsequent to service, 
in his job.

The report of a chest X-ray taken in December 2001 noted that 
the cardiac silhouette was normal for size and contour.  The 
aorta was enlarged.  There were linear opacities in the left 
base.  There was a small calcific density in the periphery of 
the left upper lobe at the level of the second anterior 
interspace.  There was moderate diffuse emphysema in both 
lungs.  There was degenerative disease of the thoracic spine 
with osteophytes.  The examiner diagnosed the veteran with 
interstitial lung disease of the left base, calcified 
granuloma of the left upper lobe, COPD, and degenerative 
arthritis of the thoracic spine.

The veteran received a VA examination in January 2003.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he was diagnosed with COPD eleven 
years prior, and had retired from work due to his COPD.  The 
veteran indicated that he started smoking when he was 17, and 
smoked three packs of cigarettes a day until 5 years ago, or 
for about 45 years.  He indicated that currently, he gets 
short of breath, especially when walking, even after walking 
one block.  He reported two or more episodes of pneumonia in 
the 1950s.  He denied admission to the hospital for COPD in 
recent memory, or for many years.  He reported that he was on 
two inhalers for his COPD, and denied other treatment.  Upon 
examination, the examiner noted that the veteran had a funnel 
chest, or depressed sternum, and the veteran reported that he 
had this since he was born, and that his father had the same 
deformity in the chest.

The veteran indicated that a private doctor who saw him about 
5 years ago told him that he might have asbestosis of the 
lung.  The examiner noted the results of a chest X-ray done 
in December 2001.  The veteran denied any history of 
pulmonary tuberculosis.  He stated that he was exposed to 
asbestos, both in the service, and after the service.  In the 
service, he served for four years, and worked on a ship in a 
boiler room, and was exposed to the dust from asbestos.  He 
indicated that, after he left service, he worked as a 
mechanic on big machines, and stated that he was exposed to 
asbestos doing that job, which he did for 33 years.  He 
denied any history of lung cancer or mesothelioma.

Upon examination, the veteran was alert and oriented, in no 
pain or acute respiratory distress.  The examiner noted that 
the veteran's funnel chest deformity, or depression inward at 
the sternum, was of a moderate degree, and was congenital.  
The veteran was not using accessory muscles to breathe.  
After the veteran climbed up and down the examination table, 
he appeared to be slightly dyspneic.  The examiner diagnosed 
the veteran with COPD, moderate in severity.  The examiner 
indicated that the most likely etiology for this diagnosis 
was the veteran's history of smoking three packs of 
cigarettes a day for about 45 years.

The veteran was also diagnosed with a history of exposure to 
asbestos, both in the service, for about 4 years, and after 
the service, for about 33 years.  The examiner noted that the 
veteran did not have a classical finding of asbestosis on 
chest X-ray at that time; however he indicated that the 
veteran was as likely as not to have asbestosis of the lung 
based on the chest X-ray findings, in combination with the 
history of exposure to asbestos.  The examiner stated that it 
was not possible to relate this possible diagnosis of 
asbestosis of the lung to service, without resort to 
speculation.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21.  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

While Manual M21-1 indicates that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease, as always, the reasonable 
doubt doctrine is for consideration in such claims.  The 
guidelines also indicate that asbestosis, pleural effusions 
and fibrosis, and pleural plaques are to be rated analogous 
to silicosis.  Id.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection for COPD is not warranted, either on 
a direct basis, or as secondary to asbestos exposure in 
service, nor is service connection warranted for asbestosis.  
In this regard, the Board notes the opinion of a January 2003 
VA examiner who indicated that the most likely etiology for 
the veteran's COPD was his history of smoking three packs of 
cigarettes a day for 45 years, not a history of exposure to 
asbestos.  As to a diagnosis of asbestosis, the examiner 
indicated that the veteran did not have a classical finding 
of asbestosis on chest X-ray at that time; however he 
indicated that the veteran was as likely as not to have 
asbestosis of the lung based on the chest X-ray findings, in 
combination with the history of exposure to asbestos.  
However, the examiner stated that it was not possible to 
relate this possible diagnosis of asbestosis of the lung to 
service, without resort to speculation.  The examiner's 
opinion appears to be based in part on the fact that the 
veteran was exposed to asbestos for 4 years while in the 
Navy, but for 33 years after service in his civilian job.

The veteran has testified that he believes that the private 
doctors he has seen have indicated that his asbestosis is 
related to service.  However, a private doctor's opinion from 
a June 1998 letter does not relate the veteran's asbestosis 
to service; in fact, while this examiner notes that the 
veteran received exposure to asbestos both in service and 
subsequent to service, the examiner also indicated that, in 
his opinion, it was only possible at that time that the 
veteran had asbestosis.  While the examiner did definitively 
diagnose the veteran with moderate chronic obstructive lung 
disease at that time, the examiner offered no opinion as to 
the etiology of the veteran's chronic obstructive lung 
disease.

While the veteran has asserted that his COPD and asbestosis 
are related to service, as a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board finds that no medical evidence has been 
presented linking the veteran's COPD or asbestosis to 
service, nor has any medical evidence been presented linking 
the veteran's COPD to his exposure to asbestos in service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis, or as secondary 
to asbestos exposure in service, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

